           Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 1 of 49




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA

 SATCO PRODUCTS, INC.

                    Plaintiff,                   Civil Action No. __________

 v.
                                                 JURY TRIAL DEMANDED
 SEOUL SEMICONDUCTOR CO., LTD.
 and SEOUL SEMICONDUCTOR, INC.

                   Defendants.



        PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT
      Satco Products, Inc. (“Satco”) files this Complaint against Defendants Seoul

Semiconductor Co., Ltd. (“SSC”) and Seoul Semiconductor, Inc. (“SSI”) (collectively,

“Seoul Semiconductor” or “Defendants”) for infringement of U.S. Patent No.

6,930,332 (the “’332 patent”), U.S. Patent No. 8,692,285 (the “’285 patent”) and U.S.

Patent No. 10,533,712 (the “’712 patent”) (collectively, the “Asserted Patents”).

                                    THE PARTIES

      1.       Plaintiff Satco is a company organized and existing under the laws of the

State of New York with its principal place of business located at 110 Heartland Blvd.,

Brentwood, New York 11717.

      2.       Defendant SSI is a corporation organized under the laws of California




                                            1
           Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 2 of 49




with its principal place of business at 1895 Beaver Ridge Circle, Suite G, Norcross,

Georgia 30071. SSI is registered to do business in Georgia and has a registered agent at

1895 Beaver Ridge Circle, Suite G, Norcross, Georgia 30071.

      3.       Defendant SSC is a corporation organized under the laws of the Republic

of Korea with its principal place of business at 97-11, Sandan-ro 163beon-gil, Danwon-

gu, Ansan-si, Gyeonggi-do, Korea. On information and belief, defendant SSI is a

wholly-owned subsidiary of defendant SSC.

      4.       On information and belief, defendant SSC and its direct and indirect

subsidiaries, including defendant SSI (collectively, “Seoul Semiconductor”), operate,

manage and direct the worldwide “Seoul Semiconductor” business. Seoul

Semiconductor makes, sells, and offers for sale LED lighting products throughout the

United States, including in the Northern District of Georgia.

      5.       Seoul Semiconductor describes itself as “the world’s second-largest

global LED manufacturer” and “a leading global innovator of LED products”. (See

http://www.seoulsemicon.com/en/company/press_view/397). In achieving its self-

described market leading position, Seoul Semiconductor has focused its business on the

sale of LED lighting, which has led to a significant increase in Seoul Semiconductor’s

sales of large-scale professional and consumer lighting products, as well as its overall

revenues.



                                           2
            Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 3 of 49




                             JURISDICTION AND VENUE

       6.       This action arises under the patent laws of the United States, Title 35 of

the United States Code. Accordingly, this Court has exclusive subject matter

jurisdiction over this action under 28 U.S.C. §§ 1331 and 1338(a).

       7.       Upon information and belief, SSC is subject to this Court’s specific and

general personal jurisdiction pursuant to the Georgia Long Arm Statute and/or in light

of SSC’s systematic and continuous contact with Georgia, due at least to its substantial

business in this State and judicial district, including: (A) at least part of its infringing

activities alleged herein; and (B) regularly doing or soliciting business, engaging in

other persistent conduct, and/or deriving substantial revenue from infringing goods

offered for sale, sold, and imported and services provided to Georgia residents

vicariously through and/or in concert with its intermediaries, distributors, importers,

customers and/or subsidiaries. For example, SSC describes itself as “the world’s

second-largest global LED manufacturer” and SSC and its subsidiaries have a

significant business presence in the United States. SSC lists “Sales offices” in Atlanta,

GA, Detroit, MI, Los Angeles, CA, and San Jose, CA and Avnet, Digikey, Mouser

Electronics USA, NRC Electronics, and WPG America Inc. as U.S. Distributors (see

http://www.seoulsemicon.com/en/support/wheretobuy). SSC also lists a “Lighting

Small Lab” in Atlanta, GA and a “Production” facility in Columbia, SC (see




                                             3
            Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 4 of 49




http://www.seoulsemicon.com/en/company/contact/globalnetwork).

       8.       This Court has personal jurisdiction over SSC, directly and through

intermediaries, distributors, importers, customers, and/or subsidiaries, including its U.S.

based, wholly-owned subsidiaries such as SSI. Both by itself and through the direction

and control of its subsidiaries, SSC has committed acts of direct and indirect patent

infringement within Georgia, and elsewhere within the United States, giving rise to this

Action and/or has established minimum contacts with Georgia such that personal

jurisdiction over SSC would not offend traditional notions of fair play and substantial

justice.

       9.       SSI is a wholly owned subsidiary of SSC. Upon information and belief,

SSC compensates SSI for its manufacturing, use, sales, offers for sale, and/or

importation of LED lighting products in the United States. As such, SSC has a direct

financial interest in SSI.

       10.      SSC and SSI each manufactures, uses, offers for sale, sells, and/or imports

the following products which infringe one or more claims of the ’285 patent: Seoul

Semiconductor surface mount LEDs that comprise a multi-junction LED, including,

but not limited to: Acrich MJT LEDs, Mid Power 3030 series, including S1WM-

3030xx8006-00000000-00001; Acrich SAW8WA2A; Acrich SAW8P42A; Acrich

MJT – 5630 series, including SAW8KG0B; and all other similar Seoul



                                              4
        Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 5 of 49




Semiconductor LED lighting products and corresponding product and model

numbers (collectively, the “Accused Multi-Junction Products”).

      11.   SSC and SSI each manufactures, uses, offers for sale, sells, and/or imports

the following products which infringe one or more claims of the ’332 patent: Seoul

Semiconductor surface mount LEDs, including, but not limited to: Acrich SAW8P42A;

Acrich MJT – 5630 series, including SAW8KG0B; Mid-Power LED 5630 series,

including STW8Q14C, and all other similar Seoul Semiconductor LED lighting

products and corresponding product and model numbers (collectively, the “Accused

LED Packaging Products”).

      12.   SSC and SSI each manufactures, uses, offers for sale, sells, and/or imports

the following products which infringe one or more claims of the ’712 patent: Seoul

Semiconductor LED filaments, including, but not limited to, the following series:

CRI80 , CRI90, Title20, and 134mm, 255mm, 300mm, 428mm, 450mm, 600mm and

1755mm Flexible Filaments, including, but not limited to, the following part nos.

SFW8Cx1A-AD, SFW8Cx1A-AE, SFW8Cx1A-CE SFW8Cx2B-D3, SFW2Cx1A-

AD,    SFW2Cx1A-AE,        SFW2Cx1A-CE,        SFW2Cx2B-D3,         SFWHCx1A-AD,

SFWHCx1A-AE,         SFWHCx1A-CE,         SFWHCx2B-D3,           SFW8Cx2B-EE(DE),

SFW9C52B-LF, SFW8C62x-xF, SFWHC62x-xF, SFW8F12A-01, SFW8F25A-01,

SFW8F30A-01, SFW8F24A-01, SFW8F45A-01, SFW8F60A-01, SFW8F17B-01



                                          5
         Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 6 of 49




(see http://www.seoulsemicon.com/en/technology/filament/ at “Filament Portfolio”

and “Line up”); and all other similar Seoul Semiconductor LED filaments and

corresponding product and model numbers (collectively, the “Accused LED Filament

Products”).

      13.     Upon information and belief, SSC directs or controls and authorizes all

activities of SSI, including SSI’s manufacturing, using, offering for sale, selling, and/or

importing the Accused Multi-Junction Products, the Accused LED Packaging Products

and the Accused LED Filament Products (collectively, the “Accused Products”), or

other products that incorporate the fundamental technologies covered by the Asserted

Patents. SSI is authorized to manufacture, use, import, sell, or offer for sale the Accused

Products on behalf of its controlling parent SSC. Thus, SSI conducts infringing

activities on behalf of SSC.

      14.     Upon information and belief, SSI’s corporate presence in the United

States provides SSC with substantially all the business advantages that it would

otherwise enjoy if it conducted its business here through its own offices or paid agents.

As discussed in the preceding paragraph, upon information and belief, SSI is authorized

to manufacture, use, import, sell, and offer for sale SSC’s Accused Products on behalf

of SSC. For example, SSI operates within SSC’s global network of sales subsidiaries

in North and South America, Europe, and Asia. As a result, Seoul Semiconductor’s



                                            6
            Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 7 of 49




Accused Products are manufactured, imported, distributed, sold, offered for sale and

used in the United States, including within the Northern District of Georgia.

       15.      Through SSC’s intermediaries, distributors, importers, customers, and/or

subsidiaries maintaining a business presence in, operating in, and/or residing in the

United States, including but not limited to SSI, Seoul Semiconductor’s products,

including the Accused Products, are or have been widely distributed and sold in retail

stores, both brick and mortar and online, in Georgia including within this judicial

district.

       16.      Upon information and belief, SSC has placed and continues to place the

Accused Products into the stream of commerce via established distribution channels

comprising at least subsidiaries and distributors, including SSI, and customers, with the

knowledge and/or intent that those products are and/or will be manufactured, imported,

used, offered for sale, and sold in the United States and Georgia, including in this

judicial district.

       17.      In the alternative, the Court has personal jurisdiction over SSC under

Federal Rule of Civil Procedure 4(k)(2), because the claims for patent infringement in

this action arise under federal law, SSC is not subject to the jurisdiction of the courts of

general jurisdiction of any state, and exercising jurisdiction over SSC is consistent with

the United States Constitution.



                                             7
        Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 8 of 49




      18.    Venue is proper in this judicial district as to SSC pursuant to 28 U.S.C. §

1391 because, among other reasons, SSC is not a resident in the United States and, thus,

may be sued in any judicial district, including this one, pursuant to 28 U.S.C. §

1391(c)(3). See In re HTC Corp., 889 F.3d 1349, 1357 (Fed. Cir. 2018) (“The Court’s

recent decision in TC Heartland does not alter” the alien-venue rule).

      19.    On information and belief, SSI is subject to this Court’s specific and

general personal jurisdiction pursuant the Georgia Long Arm Statute and/or in light of

SSI’s systematic and continuous contact with Georgia, due at least to its physical

presence and substantial business in this State and judicial district, including: (A) at

least part of its own infringing activities alleged herein; and (B) regularly doing or

soliciting business, engaging in other persistent conduct, and/or deriving substantial

revenue from the Accused Products manufactured, imported, used, offered for sale, and

sold to Georgia residents. SSI has conducted and regularly conducts business within the

United States and this District. SSI has purposefully availed itself of the privileges of

conducting business in the United States and, more specifically, in Georgia and this

District. SSI has sought protection and benefit from the laws of the State of Georgia by

placing the Accused Products into the stream of commerce through an established

distribution channel with awareness and/or intent that they will be purchased by

consumers in this District.



                                           8
        Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 9 of 49




      20.    Venue is proper in this district as to SSI under 28 U.S.C. §§ 1391 and

1400(b) because, among other reasons, SSI has a regular and established place of

business in this District, including at least at 1895 Beaver Ridge Circle, Suite G,

Norcross, Georgia 30071.

               THE ASSERTED PATENTS AND TECHNOLOGY
      21.    The inventions of the ’332, ’285 and ’712 patents were conceived by

employees of Panasonic Corporation (“Panasonic”) and a predecessor, Matsushita

Electric Works, Ltd. Founded in 1918, Panasonic has been at the forefront of the

electronics industry for over a century. For example, Panasonic made numerous

innovations in the lighting, home appliance, and television industries. Indeed,

Panasonic was involved with the development of: a 2-way socket (1918); the first key

socket (1929); the first round fluorescent lamp (1957); a multi-halogen lamp (1966); a

high-voltage sodium light (1969); the “Palook” fluorescent light (1977); the first “light

capsule” light bulb socket type fluorescent light (1980); a neodymium light bulb (1990);

the Palook ball compact fluorescent light bulb (1993); a double ring fluorescent lamp

(1997); the world’s first full-HD 3D compatible TV (2010); and 4K televisions (2013).

Indeed, a search of the USPTO database for all patents assigned to “Panasonic” yields

over 27,000 matches.

      22.    The ’332 patent, entitled “Light emitting device using LED,” issued on




                                           9
        Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 10 of 49




August 16, 2005. A copy of the ’332 patent is attached as Exhibit 1. Plaintiff is the

assignee of all rights, title, and interests in and to the ’332 patent and holds the right to

sue and recover for past, present, and future infringement thereof.

       23.    The ’332 patent is valid, enforceable, and was duly issued in full

compliance with Title 35 of the United States Code. The ’332 patent issued from U.S.

Patent Application No. 10/466,114.

       24.    The ’332 patent is generally directed to a light emitting device that

provides enhanced heat radiation while allowing light from a LED chip to be efficiently

projected. In particular, the light emitting devices of the ’332 patent comprise, inter

alia: a metal plate with a frontwardly extending projection with a housing recess; a LED

chip coupled to the metal plate at the bottom of the housing recess; an insulating

substrate joined to the metal plate; and a light-transmitting sealing resin that

encapsulates the LED chip. See, e.g., Fig. 9:




       25.    Seoul Semiconductor manufactures, uses, sells, offers for sale and/or



                                             10
         Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 11 of 49




imports the Accused LED Packaging Products, which include surface-mount LEDs and

lighting products having a metal plate with a frontwardly extending projection with a

housing recess, a LED chip coupled to the metal plate at the bottom of the housing

recess, an insulating substrate joined to the metal plate, and a light-transmitting sealing

resin that encapsulates the LED chip. Upon information and belief, a significant portion

of Seoul Semiconductor’s revenue is derived from the manufacture and sale of the

Accused LED Packaging Products. Seoul Semiconductor advertises the Accused LED

Packaging Products as having the “a substrate made up of a molded plastic reflector

sitting on top of a bent lead frame” with a LED “attached within the reflector cavity and

the cavity is encapsulated by silicon”:




(See,    e.g.,    https://www.mouser.com/datasheet/2/363/STW8Q14C_datasheet(5)-

1511997.pdf).

        26.      For example, upon information and belief, the Accused LED Packaging



                                            11
        Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 12 of 49




Products comprise Seoul Semiconductor surface mount LEDs and other lighting

products incorporating surface mount LEDs that are made, used, imported, offered for

sale and/or sold in the United States, and which meet each and every limitation of at

least one claim of the ’332 patent.

      27.     The ’285 patent, entitled “Semiconductor light emitting device, light

emitting module, lighting apparatus and display element,” issued on April 8, 2014. A

copy of the ’285 patent is attached as Exhibit 2. Plaintiff is the assignee of all rights,

title, and interests in and to the ’285 patent and holds the right to sue and recover for

past, present, and future infringement thereof.

      28.    The ’285 patent is valid, enforceable, and was duly issued in full

compliance with Title 35 of the United States Code. The ’285 patent issued from U.S.

Patent Application No. 13/651,101.

      29.    The ’285 patent is generally directed to multi-junction LEDs that have a

multilayer epitaxial structure. In particular, the multi-junction LEDs of the ’285 patent

comprise, inter alia: a base substrate; and a multilayer epitaxial structure that includes

first and second conductive layers, a light emitting layer, a first electrode connected to

the first conductive layer, a second electrode connected to the second conductive layer,

an insulating film, a first power feed terminal and a second power feed terminal. See,

e.g., Figs. 1B (showing a plan view of the LED array chip) and 2A (showing a cross-



                                           12
        Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 13 of 49




section of part of the LED array chip):




      30.    Seoul Semiconductor manufactures, uses, sells, offers for sale and/or

imports the Accused Multi-Junction Products, which include a multi-junction LED

array chip and lighting products comprising a multi-junction LED array chip. Upon

information and belief, a significant portion of Seoul Semiconductor’s revenue is

derived from the manufacture and sale of the Accused Multi-Junction Products. Seoul

Semiconductor advertises the Accused Multi-Junction Products as a base substrate; and

a multilayer epitaxial structure that includes first and second conductive layers, a light

emitting layer, a first electrode connected to the first conductive layer, a second

electrode connected to the second conductive layer, an insulating film, a first power

feed terminal and a second power feed terminal:



                                           13
        Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 14 of 49




See http://www.seoulsemicon.com/en/technology/acrich/.

       31.    For example, upon information and belief, the Accused Multi-Junction

Products comprise Seoul Semiconductor lighting products with Acrich MJT LEDs that

are made, used, imported, offered for sale and/or sold in the United States, and which

meet each and every limitation of at least one claim of the ’285 patent.

       32.    The ’712 patent, entitled “Light bulb shaped lamp,” issued on January 14,

2020. A copy of the ’712 patent is attached as Exhibit 3. Plaintiff is the assignee of all

rights, title, and interests in and to the ’712 patent and holds the right to sue and recover

for past, present, and future infringement thereof.

       33.    The ’712 patent is valid, enforceable, and was duly issued in full




                                             14
          Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 15 of 49




compliance with Title 35 of the United States Code. The ’712 patent issued from U.S.

Patent Application No. 15/639,474.

      34.     The ’712 patent is generally directed to light emitting modules that have

a higher efficiency and longer lifetime than incandescent light bulbs. In particular, the

LED light emitting modules of the ’712 patent comprise, inter alia, a base board; LED

chips mounted on a base board, which are encased in a sealing material (e.g., a yellow

phosphor); and power supply leads for supplying power to the LEDS. See, e.g., Figs.

2A and 2B:




      35.     Upon information and belief, the Accused LED Filament Products are

made, used, imported, offered for sale and/or sold in the United States and meet each

and every limitation of at least one claim of the ’712 patent.

                               COUNT I
                (INFRINGEMENT OF U.S. PATENT NO. 6,930,332)

      36.     Plaintiff repeats and realleges paragraphs 1- 35 as if fully set forth at length

herein.



                                             15
           Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 16 of 49




          37.   Seoul Semiconductor has and continues to directly infringe one or more

claims of the ’332 patent in this judicial district and elsewhere in Georgia and the United

States.

          38.   Upon information and belief, Seoul Semiconductor makes, uses, sells,

offers for sale, and/or imports into the United States the Accused LED Packaging

Products.

          39.   Seoul Semiconductor directly infringes the ’332 patent under 35 U.S.C. §

271(a), literally and/or under the doctrine of equivalents, by making, using, offering for

sale, selling, and/or importing the Accused LED Packaging Products in the United

States.

          40.   For example, as set forth in the attached non-limiting claim chart (Exhibit

4), Seoul Semiconductor directly infringes at least Claim 1 of the ’332 patent, literally

and/or under the doctrine of equivalents, through its making, using, offering for sale,

selling, and/or importing the Accused LED Packaging Products.

          41.   Claim 1 of the ’332 patent recites:

          A light emitting device using an LED, comprising:

          a metal plate having a frontwardly extending projection, the projection having a
             front provided with a housing recess;

          a light emitting diode chip disposed on a bottom of the housing recess to be
              thermally coupled to the metal plate;




                                             16
       Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 17 of 49




      an insulating substrate having an insertion hole into which the projection extends,
          the insulating substrate being joined to the metal plate in layers; and

      a light-transmitting sealing resin in which the light emitting diode chip is
         encapsulated.

      42.   As one non-limiting example of said infringement, on information and

belief, the Seoul Semiconductor Mid-Power LED – 5630 Series, including the

STW8Q14C-W5X5-CA (the “5630 Series”), is a light emitting device using an LED,

as shown below:




      43.   On information and belief, the 5630 Series comprises a metal plate having

a frontwardly extending projection, the projection having a front provided with a

housing recess, as shown below:




                                          17
       Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 18 of 49




      44.   On information and belief, the 5630 Series comprises a light emitting

diode chip disposed on a bottom of the housing recess to be thermally coupled to the

metal plate, as shown below:




                                        18
        Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 19 of 49




      45.    On information and belief, the 5630 Series comprises an insulating

substrate having an insertion hole into which the projection extends, the insulating

substrate being joined to the metal plate in layers, as shown below:




                                          19
        Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 20 of 49




      46.    On information and belief, the 5630 Series comprises a light-transmitting

sealing resin in which the light emitting diode chip is encapsulated, as shown below:




      47.    The full extent of Seoul Semiconductor’s infringement is not presently

known to Plaintiff. On information and belief, Seoul Semiconductor has made, used,

sold, offered for sale, and/or imported products under different names or part numbers




                                          20
        Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 21 of 49




that infringe the ’332 patent in a similar manner. Plaintiff makes this preliminary

identification of infringing products and infringed claims without the benefit of

discovery or claim construction in this action, and expressly reserves the right to

augment, supplement, and/or revise its identification based on additional information

obtained through discovery or otherwise.

       48.    On information and belief, Seoul Semiconductor has known of the ’332

patent since at least as early as the service date of this Complaint.

       49.    Upon information and belief, since at least the above-mentioned date

when Seoul Semiconductor was on notice of its infringement, Seoul Semiconductor has

actively induced, under U.S.C. § 271(b), its distributors, customers and/or end users

that use, sell, offer for sale and/or import the Accused LED Packaging Products that

include all of the limitations of one or more claims of the ’332 patent to directly infringe

one or more claims of the ’322 patent, with knowledge, and/or with willful blindness

of the fact, that the induced acts constitute infringement of the ’332 patent. Seoul

Semiconductor’s distributors, customers and/or end users have directly infringed and

are directly infringing, either literally and/or under the doctrine of equivalents, the

inventions claimed in the ’332 patent through their selling, offering for sale, importing

and/or using the Accused LED Packaging Products. Seoul Semiconductor induces this

direct infringement through its affirmative acts of manufacturing, selling, distributing,



                                            21
           Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 22 of 49




and/or otherwise making available the Accused LED Packaging Products, and

providing technical guides, product data sheets, demonstrations, advertisements,

installation guides, and other forms of support that induce their distributors, customers,

and/or end users to directly infringe the ’332 patent. The Accused Multi-Junction

Products are designed in such a way that when they are used for their intended purpose,

the user infringes the ’332 patent. Seoul Semiconductor knows and intends that its

distributors, customers, and/or end users that purchase the Accused Multi-Junction

Products will use those products for their intended purpose.

          50.   Seoul Semiconductor is, thus, at minimum, liable to Plaintiff in an amount

that adequately compensates Plaintiff for Seoul Semiconductor’s infringements, which,

by law, cannot be less than a reasonable royalty, together with interest and costs as fixed

by this Court under 35 U.S.C. § 284.

                                 COUNT II
                  (INFRINGEMENT OF U.S. PATENT NO. 8,692,285)

          51.   Plaintiff repeats and realleges paragraphs 1- 50 as if fully set forth at length

herein.

          52.   Seoul Semiconductor has and continues to directly infringe one or more

claims of the ’285 patent in this judicial district and elsewhere in Georgia and the United

States.

          53.   Upon information and belief, Seoul Semiconductor makes, uses, sells,



                                               22
           Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 23 of 49




offers for sale, and/or imports into the United States the Accused Multi-Junction

Products.

          54.    Seoul Semiconductor directly infringes the ’285 patent under 35 U.S.C. §

271(a), literally and/or under the doctrine of equivalents, by making, using, offering for

sale, selling, and/or importing the Accused Multi-Junction Products in the United

States.

          55.    For example, as set forth in the attached non-limiting claim chart (Exhibit

5), Seoul Semiconductor directly infringes at least Claim 1 of the ’285 patent, literally

and/or under the doctrine of equivalents, through its making, using, offering for sale,

selling, and/or importing the Accused Multi-Junction Products.

          56.    Claim 1 of the ’285 patent recites:

          A semiconductor light emitting device comprising:

          a base substrate;

          a multilayer epitaxial structure that includes a first conductive layer, a second
             conductive layer and a light emitting layer that is formed between the first
             conductive layer and the second conductive layer, the first conductive layer
             being disposed on a main surface of the base substrate in such a manner to be
             positioned closer to the base substrate than the second conductive layer;

          a first electrode that is electrically connected to the first conductive layer;

          a second electrode that is electrically connected to the second conductive layer;

          an insulating film is disposed on each side surface of the multilayer epitaxial
             structure and part of an upper surface of the multilayer epitaxial structure,




                                                23
       Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 24 of 49




      a first conductive film and a second conductive film are disposed on the main
          surface of the base substrate,

      the second conductive film is disposed on one side surface of the insulating film,

      a first power feed terminal and a second power feed terminal are disposed on at
          least one of two main surfaces of the base substrate,

      the first electrode is electrically connected to the first power feed terminal via the
         first conductive film, and

      the second electrode is electrically connected to the second power feed terminal
         via the second conductive film that extends over the insulating film on the
         side surface and the upper surface of the multilayer epitaxial structure to
         electrically contact the second electrode on the second conductive layer.
      57.    As one non-limiting example of said infringement, on information and

belief, the Acrich MJT – 3030 series, including S1WM-3030 (the “Acrich MJT”) is a

semiconductor light emitting device, as shown below:




      58.    On information and belief, the Acrich MJT comprises a base substrate, as

shown below:




                                            24
        Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 25 of 49




      59.    On information and belief, the Acrich MJT comprises a multilayer

epitaxial structure that includes a first conductive layer, a second conductive layer and

a light emitting layer that is formed between the first conductive layer and the second

conductive layer, wherein the first conductive layer is disposed on a main surface of the

base substrate in such a manner to be positioned closer to the base substrate than the

second conductive layer, as shown below:




                                           25
        Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 26 of 49




      60.    On information and belief, the Acrich MJT comprises a first electrode that

is electrically connected to the first conductive layer, as shown below:




                                           26
        Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 27 of 49




      61.    On information and belief, the Acrich MJT comprises a second electrode

that is electrically connected to the second conductive layer, as shown below:




      62.    On information and belief, the Acrich MJT comprises an insulating film

that is disposed on each side surface of the multilayer epitaxial structure and part of an

upper surface of the multilayer epitaxial structure, as shown below:



                                           27
       Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 28 of 49




      63.    On information and belief, the Acrich MJT comprises a first conductive

film and a second conductive film disposed on the main surface of the base substrate,

as shown below:




                                         28
         Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 29 of 49




      64.    On information and belief, the Acrich MJT comprises a second

conductive film that is disposed on one side surface of the insulating film, as shown

below:




      65.    On information and belief, the Acrich MJT comprises a first power feed

terminal and a second power feed terminal that are disposed on at least one of two main

surfaces of the base substrate, as shown below:




                                          29
        Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 30 of 49




       66.    On information and belief, the Acrich MJT comprises a first electrode that

is electrically connected to the first power feed terminal via the first conductive film, as

shown below:




       67.    On information and belief, the Acrich MJT comprises a second electrode

that is electrically connected to the second power feed terminal via the second

conductive film that extends over the insulating film on the side surface and the upper



                                            30
        Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 31 of 49




surface of the multilayer epitaxial structure to electrically contact the second electrode

on the second conductive layer, as shown below:




       68.    The full extent of Seoul Semiconductor’s infringement is not presently

known to Plaintiff. On information and belief, Seoul Semiconductor has made, used,

sold, offered for sale, and/or imported products under different names or part numbers

that infringe the ’285 patent in a similar manner. Plaintiff makes this preliminary

identification of infringing products and infringed claims without the benefit of

discovery or claim construction in this action, and expressly reserves the right to

augment, supplement, and revise its identification based on additional information

obtained through discovery or otherwise.

       69.    On information and belief, Seoul Semiconductor has known of the ’285

patent at least as early as the service date of this Complaint.



                                            31
        Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 32 of 49




      70.    Upon information and belief, since at least the above-mentioned date

when Seoul Semiconductor was on notice of its infringement, Seoul Semiconductor has

actively induced, under U.S.C. § 271(b), its distributors and/or customers that use, sell,

offer for sale and/or import the Accused Multi-Junction Products that include all of the

limitations of one or more claims of the ’285 patent to directly infringe one or more

claims of the ’285 patent, with knowledge, and/or with willful blindness of the fact, that

the induced acts constitute infringement of the ’285 patent. Seoul Semiconductor’s

distributors, customers and/or end users have directly infringed and are directly

infringing, either literally and/or under the doctrine of equivalents, the inventions

claimed in the ’285 patent through their selling, offering for sale, importing and/or using

the Accused Multi-Junction Products. Seoul Semiconductor induces this direct

infringement through its affirmative acts of manufacturing, selling, distributing, and/or

otherwise making available the Accused Multi-Junction Products, and providing

technical guides, product data sheets, demonstrations, advertisements, installation

guides, and other forms of support that induce their distributors, customers, and/or end

users to directly infringe the ’285 patent. The Accused Multi-Junction Products are

designed in such a way that when they are used for their intended purpose, the user

infringes the ’285 patent. Seoul Semiconductor knows and intends that its distributors,

customers, and/or end users that purchase the Accused Multi-Junction Products will use



                                            32
           Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 33 of 49




those products for their intended purpose.

          71.   Seoul Semiconductor is, thus, at minimum, liable to Plaintiff in an amount

that adequately compensates Plaintiff for Seoul Semiconductor’s infringements, which,

by law, cannot be less than a reasonable royalty, together with interest and costs as fixed

by this Court under 35 U.S.C. § 284.

                                COUNT III
                 (INFRINGEMENT OF U.S. PATENT NO. 10,533,712)
          72.   Plaintiff repeats and realleges paragraphs 1- 71 as if fully set forth at length

herein.

          73.   Seoul Semiconductor has and continues to directly infringe one or more

claims of the ’712 patent in this judicial district and elsewhere in Georgia and the United

States.

          74.   Upon information and belief, Seoul Semiconductor makes, uses, sells,

offers for sale, and/or imports into the United States the Accused LED Filament

Products.

          75.   Seoul Semiconductor directly infringes the ’712 patent under 35 U.S.C. §

271(a), literally and/or under the doctrine of equivalents, by making, using, offering for

sale, selling, and/or importing the Accused LED Filament Products in the United States.

          76.   For example, Seoul Semiconductor directly infringes at least Claim 17 of

the ’712 patent, literally and/or under the doctrine of equivalents, through its making,



                                               33
       Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 34 of 49




using, offering for sale, selling, and/or importing the Accused LED Filament Products.

      77.    Claim 17 of the ’712 patent recites:

      A light emitting module comprising:

      an elongated base board having a first end and a second end at opposed ends of
         a longitudinal direction of the base board, a first surface and a second surface
         opposing the first surface;
      first and second conductive members provided at the first end and the second end
          on the first surface of the base board, and extending beyond the first and
          second ends of base board in the longitudinal direction of the base board;

      first and second power supply terminals respectively provided at the first end and
          the second end of the base board, and extending transverse to the longitudinal
          direction of the base board, the first and second power supply terminal
          electrically connected to the first and second conductive members,
          respectively;

      a plurality of light-emitting diodes provided on the first surface of the base board,
          arranged in a line parallel to the longitudinal direction of the base board and
          between the first conductive member and the second conductive member; and
      wires that connect the light-emitting diodes in series, each of the wires extending
         in the longitudinal direction of the base board to connect one of the plurality
         of light-emitting diodes to an adjacent one of the plurality of light-emitting
         diodes;

      end wires that connect longitudinal extremities of the plurality of light-emitting
         diodes to the first and second conductive members; and

      an elongated seal including a wavelength conversion material, the elongated seal
         enclosing all of the plurality of light-emitting diodes and enclosing the entire
         base board, and enclosing the wires extending in the longitudinal direction of
         the base board,

      wherein the light emitting module has an elongated shape,
      the elongated seal enclosing the entire base board contacts all of the plurality of


                                           34
       Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 35 of 49




            light-emitting diodes, and

      a cross-section of the elongated seal above the base board, which encloses the
         wires extending in the longitudinal direction of the base board, has a
         semicircular shape that is uniform along a longitudinal direction of the base
         board.
      78.      As one non-limiting example of said infringement, on information and

belief, the Accused LED Filament Products, including the SFW2C and SFW8C series

LED filaments (e.g., generic product nos. SFWXCXXX-XX) (“the SFWXC series”),

comprise a light emitting module, as shown below:




                                         35
        Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 36 of 49




(http://www.seoulsemicon.com/en/technology/filament/).

      79.    On information and belief, the SFWXC series comprises an elongated

base board having a first end and a second end at opposed ends of a longitudinal

direction of the base board, and a first surface and a second surface opposing the first

surface, as shown below:




                                          36
        Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 37 of 49




      80.    On information and belief, the SFWXC series comprises first and second

conductive members provided at the first end and the second end on the first surface of

the base board, and extending beyond the first and second ends of base board in the

longitudinal direction of the base board, as shown below:




      81.    On information and belief, the SFWXC series comprises first and second

power supply terminals respectively provided at the first end and the second end of the

base board, and extending transverse to the longitudinal direction of the base board, the

first and second power supply terminal electrically connected to the first and second

conductive members, respectively, as shown below:




                                           37
        Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 38 of 49




(http://www.seoulsemicon.com/en/product/spec/SFW8C52B-EE/41).




(Exhibit 6, Product Data Sheet at 9).

      82.    On information and belief, the SFWXC series comprises a plurality of

light-emitting diodes provided on the first surface of the base board, arranged in a line

parallel to the longitudinal direction of the base board and between the first conductive

member and the second conductive member, as shown below:


                                           38
        Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 39 of 49




      83.    On information and belief, the SFWXC series comprises wires that

connect the light-emitting diodes in series, each of the wires extending in the

longitudinal direction of the base board to connect one of the plurality of light-emitting

diodes to an adjacent one of the plurality of light-emitting diodes, as shown below:




(Exhibit 6, Product Data Sheet at 9).



                                           39
        Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 40 of 49




      84.    On information and belief, the SFWXC series comprises end wires that

connect longitudinal extremities of the plurality of light-emitting diodes to the first and

second conductive members, as shown below:




(Exhibit 6, Product Data Sheet at 9).

      85.    On information and belief, the SFWXC series comprises an elongated seal

including a wavelength conversion material, the elongated seal enclosing all of the

plurality of light-emitting diodes and enclosing the entire base board, and enclosing the

wires extending in the longitudinal direction of the base board, as shown below:




                                            40
      Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 41 of 49




(http://www.seoulsemicon.com/en/product/spec/SFWHC31A-AE/41).




                                    41
        Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 42 of 49




(Exhibit 6, Product Data Sheet at 9).

      86.    On information and belief, the SFWXC series comprises a light emitting

module that has an elongated shape, as shown below:




      87.    On information and belief, the SFWXC series comprises an elongated seal

that encloses the entire base board and contacts all of the plurality of light-emitting

diodes, as shown below:




                                          42
        Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 43 of 49




(http://www.seoulsemicon.com/en/product/spec/SFWHC31A-AE/41).




(Exhibit 6, Product Data Sheet at 9).

      88.    On information and belief, the SFWXC series comprises an elongated

seal, wherein a cross-section of the elongated seal above the baseboard, which encloses

the wires extending in the longitudinal direction of the base board, has a semicircular

shape that is uniform along a longitudinal direction of the base board, as shown below:




                                          43
        Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 44 of 49




(Exhibit 6, Product Data Sheet at 9).

      89.    The full extent of Seoul Semiconductor’s infringement is not presently

known to Plaintiff. On information and belief, Seoul Semiconductor has made, used,

sold, offered for sale, and/or imported products under different names or part numbers

that infringe the ’712 patent in a similar manner. Plaintiff makes this preliminary

identification of infringing products and infringed claims without the benefit of



                                         44
        Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 45 of 49




discovery or claim construction in this action, and expressly reserves the right to

augment, supplement, and revise its identification based on additional information

obtained through discovery or otherwise.

       90.    On information and belief, Seoul Semiconductor has known of the ’712

patent at least as early as the service date of this Complaint.

       91.    Upon information and belief, since at least the above-mentioned date

when Seoul Semiconductor was on notice of its infringement, Seoul Semiconductor has

actively induced, under U.S.C. § 271(b), its distributors and/or customers that use, sell,

offer for sale and/or import the Accused LED Filament Products that include all of the

limitations of one or more claims of the ’712 patent to directly infringe one or more

claims of the ’712 patent, with knowledge, and/or with willful blindness of the fact, that

the induced acts constitute infringement of the ’712 patent. Seoul Semiconductor’s

distributors, customers and/or end users have directly infringed and are directly

infringing, either literally and/or under the doctrine of equivalents, the inventions

claimed in the ’712 patent through their selling, offering for sale, importing and/or using

the Accused LED Filament Products. Seoul Semiconductor induces this direct

infringement through its affirmative acts of manufacturing, selling, distributing, and/or

otherwise making available the Accused LED Filament Products, and providing

technical guides, product data sheets, demonstrations, advertisements, installation



                                            45
        Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 46 of 49




guides, and other forms of support that induce their distributors, customers, and/or end

users to directly infringe the ’712 patent. The Accused LED Filament Products are

designed in such a way that when they are used for their intended purpose, the user

infringes the ’712 patent. Seoul Semiconductor knows and intends that its distributors,

customers, and/or end users that purchase the Accused LED Filament Products will use

those products for their intended purpose.

      92.      Seoul Semiconductor is, thus, at minimum, liable to Plaintiff in an amount

that adequately compensates Plaintiff for Seoul Semiconductor’s infringements, which,

by law, cannot be less than a reasonable royalty, together with interest and costs as fixed

by this Court under 35 U.S.C. § 284.

                                    JURY DEMAND
      93.      Plaintiff hereby requests a trial by jury pursuant to Rule 38 of the Federal

Rules of Civil Procedure.

                                PRAYER FOR RELIEF

      94.      Plaintiff respectfully requests that the Court find in its favor and against

Seoul Semiconductor and that the Court grant Plaintiff the following relief:

            a. A judgment that Seoul Semiconductor has directly infringed the Asserted

               Patents as alleged herein;

            b. A judgment that Seoul Semiconductor has indirectly infringed the




                                             46
       Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 47 of 49




            Asserted Patents as alleged herein;

         c. A judgment for an accounting of all damages, past and future, including

            lost profits, sustained by Plaintiff as a result of the acts of infringement by

            Seoul Semiconductor;

         d. A judgment and order requiring Seoul Semiconductor to pay Plaintiff

            damages under 35 U.S.C. § 284, including up to treble damages as

            provided by 35 U.S.C. § 284, and any royalties determined to be

            appropriate;

         e. A judgment and order requiring Seoul Semiconductor to pay Plaintiff pre-

            judgment and post-judgment interest on the damages awarded;

         f. A judgment and order finding this to be an exceptional case and requiring

            Seoul Semiconductor to pay the costs of this action (including all

            disbursements) and attorneys’ fees as provided by 35 U.S.C. § 285; and

         g. Such other and further relief as the Court deems just and equitable.


Dated: February 12, 2021                 Respectfully submitted,

                                         By: /s/ James Z. Foster
                                         James Z. Foster
                                         Georgia Bar No. 756038
                                         GREENBERG TRAURIG, LLP
                                         Terminus 200
                                         3333 Piedmont Road NE
                                         Suite 2500


                                           47
Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 48 of 49




                             Atlanta, GA 30305
                             Telephone: (618) 553-2100
                             Facsimile: (678) 553-2212
                             Email: fosterja@gtlaw.com

                             Scott Bornstein (pro hac vice forthcoming)
                             Joshua L. Raskin (pro hac vice forthcoming)
                             Richard Pettus (pro hac vice forthcoming)
                             Jeffrey R. Colin (pro hac vice forthcoming)
                             Elana B. Araj (pro hac vice forthcoming)
                             Sandra L. Applebaum (pro hac vice forthcoming)

                            GREENBERG TRAURIG, LLP
                            MetLife Building, 200 Park Avenue
                            New York, NY 10002
                            Telephone: (212) 801-9200
                            Facsimile: (212) 801-6400
                            Email: bornsteins@gtlaw.com
                            Email: raskinj@gtlaw.com
                            Email: pettusr@gtlaw.com
                            Email: colinj@gtlaw.com
                            Emil: araje@gtlaw.com
                            Email: applebaums@gtlaw.com

                            Nicholas Brown (pro hac vice forthcoming)
                            GREENBERG TRAURIG, LLP
                            4 Embarcadero Center
                            Suite 3000
                            San Francisco, CA 94111
                            Telephone: (415) 655-1300
                            Facsimile: (415) 707-2010

                            Robert P. Lynn, Jr. (pro hac vice forthcoming)
                            Stephen W. Livingston (pro hac vice forthcoming)
                            LYNN GARTNER DUNNE, LLP
                            330 Old Country Road, Suite 103
                            Mineola, New York 11501
                            Telephone: (516) 742-6200


                              48
         Case 1:21-cv-00643-TCB Document 1 Filed 02/12/21 Page 49 of 49




                                     rplynn@lgdlaw.com
                                     swlivingston@lgdlaw.com

                                     Attorneys for Plaintiff Satco Products, Inc.

ACTIVE 55318007v3




                                       49
